Perkins, J.
The commissioners of Grant county undertook, in 1849, the building of a county seminary. The seminary fund proper having, in the progress of the work, become exhausted, the commissioners advanced out of the county treasury near 1,900 dollars, anticipating the revenue to the seminary fund in -that amount, for the completion of the building.
Subsequently, the new constitution was adopted, cutting off the seminary revenue, providing for the sale of existing seminary buildings, &c., and appropriating the proceeds to the common school fund.
Afterwards the Grant county seminary was sold for near 2,600 dollars, and the county commissioners asked the Court to adjudge that the debt due from the seminary to the county, for advancements made as above stated, be first paid, leaving the surplus to go to the common school fund. The Court below ordered accordingly.
J. Brownlee, for the appellants.
We think the order was right, and affirm it.
It is a sufficient compliance with the constitutional requirement, if the seminary fund, after payment of its debts, is appropriated to common schools.
Per Curiam.
The judgment is affirmed with costs.